 Steven T. Lovett, OSB No. 910701
 steve.lovett@stoel.com
 Rachel C. Lee, OSB No. 102944
 rachel.lee@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: 503.224.3380
 Facsimile: 503.220.2480

 Daniel F. Katz (pro hac vice)
 dkatz@wc.com
 David S. Kurtzer-Ellenbogen (pro hac vice)
 dkurtzer@wc.com
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.
 Washington, DC 20005
 Telephone: 202.434.5000
 Facsimile: 202.434.5029

 Attorneys for Defendant Intel Corporation




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION



In re INTEL CORP. CPU MARKETING,              Case No.: 3:18-md-2828-SI
SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION

                                              DECLARATION OF STEVEN T.
This Document Relates to All Actions          LOVETT IN SUPPORT OF DEFENDANT
                                              INTEL CORPORATION’S MOTION TO
                                              DISMISS
          I, STEVEN T. LOVETT, hereby state and declare as follows:

          1.    I am one of the attorneys for Defendant Intel Corporation (“Intel”) in this action.

I make this declaration in support of Intel’s Motion to Dismiss. I have personal knowledge of

the matters set forth herein.

          2.    Attached as Exhibit 1 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of the Amended Consolidated Class Action Complaint in Hauck

v. Advanced Micro Devices, Inc., No. 5:18-cv-00447-LHK (N.D. Cal. filed Dec. 6, 2018), ECF

No. 95.

          3.    Attached as Exhibit 2 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of a web page titled “CVE - Frequently Asked Questions” (cited

at Paragraph 576, footnote 87 of the Amended Complaint), which is available from the MITRE

Corporation’s website at https://cve.mitre.org/about/faqs.html.

          4.    Attached as Exhibit 3 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of a document titled “Fallout: Leaking Data on Meltdown-

resistant CPUs” (cited at Paragraph 581 of the Amended Complaint), which was published by

Claudia Canella, Daniel Genkin, Lukas Giner, Daniel Gruss, Moriz Lipp, Marina Minkin, Daniel

Moghimi, Frank Piessens, Michael Schwartz, Berk Sunar, Jo Van Bulck, and Yuval Yarom in

2019.

          5.    Attached as Exhibit 4 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of a web page titled “Decyphering the Noise Around ‘Meltdown’

and ‘Spectre’” (cited at Paragraph 636 of the Amended Complaint), which is available from

McAfee’s website at https://www.mcafee.com/blogs/other-blogs/mcafee-labs/decyphering-the-

noise-around-meltdown-and-spectre/.



Page 2 – DECLARATION OF STEVEN T. LOVETT
       6.     Attached as Exhibit 5 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of a document titled “ZombieLoad: Cross-Privilege-Boundary

Data Sampling” (cited at Paragraph 575 of the Amended Complaint), which was published by

Michael Schwarz, Moritz Lipp, Daniel Moghimi, Jo Van Bulck, Julian Stecklina, Thomas

Prescher, and Daniel Gruss in 2019.

       7.     Attached as Exhibit 6 is a true and correct copy, with portions relied on in Intel’s

Motion to Dismiss highlighted, of a web page titled “Intel vs AMD Processor Security: Who

Makes the Safest CPUs?” (cited at Paragraph 641 of the Amended Complaint), which is

available from the Tom’s Hardware website at https://www.tomshardware.com/features/intel-

amd-most-secure-processors.

       I hereby declare under penalty of perjury that the foregoing is true and correct.

DATED: July 28, 2020



                                                       /s/ Steven T. Lovett
                                                       STEVEN T. LOVETT, OSB No. 910701




Page 3 – DECLARATION OF STEVEN T. LOVETT
